Citation Nr: 0308383	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  01-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on being 
housebound, permanently bedridden, or the need for regular 
aid and attendance.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to special monthly 
compensation based on the need for regular aid and 
attendance, being housebound or permanently bedridden.


REMAND

This case was previously before the Board in June 2001 when 
it was remanded in part for a VA examination to determine 
whether the veteran required assistance in such things as 
performing daily needs, had difficulty attending to the wants 
of nature, was bedridden or otherwise permanently housebound.  
The Board directed that the claims file be made available to 
the examiner prior to the examination.

In March 2002, the veteran was afforded a VA examination.  
The examiner noted the request that the claims file be 
reviewed, however it had not arrived at the time of the 
examination.  The examiner indicated that if the claims file 
ever came, it would be reviewed and an addendum sent if 
indicated.  There is no evidence that the claims file was 
ever reviewed.  Another remand is necessary to allow the 
examiner to review the claims file and prepare an addendum.  
See Stegall v. West, 11 Vet. App. 268 (1998) (Where remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated).

In March 2002, the RO sent the veteran a letter informing him 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  Included was a VA Form 21-4142, "Authorization 
or Release of Information" which he was advised he could use 
to report any additional treatment.  A completed form was 
received in April 2002 listing treatment by a nephrologist 
dating from June 1988, a general and vascular surgeon from 
July 1998, and Baylor Medical Center of Irving.  The RO did 
not obtain these records of treatment which may be relevant 
to his claim.  On the back of the form, the veteran wrote, 
"DROP MR. RICHARD A. LAPOINTE FROM MY REPRESENTATIVE."  
This was noted on the portion of the form where the veteran 
would indicate his limitation of consent to release of 
information.  Although it appears that the veteran is 
revoking his power of attorney and no longer wishes 
representation from his private attorney, it is not entirely 
clear and should therefore be clarified by the RO.  The RO 
should also inform the veteran that if he wishes to revoke 
his representation, alternate representation may be had free 
of charge from any number of veterans service organizations.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should refer to the veteran's 
completed March 2002 VA Form 21-4142 and 
obtain the indicated records of treatment 
which may be relevant to the veteran's 
claim.

2.  The RO should contact the veteran and 
determine whether he wishes to revoke his 
power of attorney making Mr. Richard A. 
LaPointe his representative.  He should 
be provided information on obtaining 
alternative representation free of charge 
from veterans service organizations.

3.  The claims file should be sent to the 
examiner who conducted the March 2002 VA 
examination.  The examiner should review 
the claims file and prepare an addendum 
to his March 2002 VA examination report 
indicating whether any changes are 
warranted in his conclusions based on his 
review of the evidence in the claims 
file.  An addendum must be prepared even 
if review of the claims file indicates 
that no changes are warranted in the 
results of the March 2002 examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


